Citation Nr: 1508392	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of death pension in the initial amount of $48,941.00, to include whether the indebtedness was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from March 1941 to September 1945 and from June 1946 to May 1947.  He died in August 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request for a waiver of recovery of an overpayment of benefits.  In April 2014, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was granted death pension benefits with aid and attendance allowance effective August 1, 2007.  

2.  On August 30, 2011, VA received information showing that the appellant had been receiving additional unreported income.  

3.  As a result of VA being unaware of this ongoing additional income, the appellant was overpaid death pension benefits in the amount of $48,941.00.  

4.  The overpayment was not due to the appellant's fraud, misrepresentation or bad faith.

5.  The creation of the debt was due to fault on the part of the appellant. 

6.  The appellant will be unjustly enriched if the benefits are not recovered and 
withholding of benefits or recovery generally does not nullify the objective for which benefits were intended. 

7.  Recovery of the overpayment will cause the appellant significant undue hardship.


CONCLUSIONS OF LAW

1.  An overpayment of VA death pension benefits with aid and attendance allowance in the initial amount of $48,941.00 was validly created.  38 U.S.C.A. §§ 1506, 1521 (West 2014); 38 C.F.R. §§ 1.962, 3.271, 3.272, 3.277, 3.660 (2014).

2.  The overpayment of VA death pension benefits was not due to fraud, misrepresentation or bad faith of the appellant and recovery of it is against equity and good conscience; therefore, the overpayment is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does not apply to cases involving recovery of overpayment based on indebtedness or the validity or waiver of the underlying debt, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80   (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Also, given the favorable outcome detailed below, an assessment of compliance with VA's specific notice duties in relation to a waiver claim is not necessary.  

II.  Analysis

A.  Creation of the debt

In a December 2007 rating decision, the appellant was granted death pension benefits with aid and attendance allowance effective from August 1, 2007.  At that time, the appellant had reported that her only source of income was Social Security Disability (SSA) benefits amounting to a little more than $9000 annually.  As a result, she began to receive monthly death pension payments, as her reported income minus her deductible expenses was less than the Maximum Annual Pension Rate (MAPR).  However, on August 30, 2011, VA received information showing that the appellant had been receiving additional annuity income that she had not reported to VA in the amount of $17,061 annually.  The appellant has not disputed the receipt of this annuity income but has indicated that she was under the understanding that it had been reported to VA.  In any case, as a result of the appellant receiving the additional income, along with the ongoing pension payments, she was overpaid, creating a debt to VA.  Additionally, pursuant to the Board's April 2014 remand, the RO, in an October 2014 document, reviewed the validity and amount of the debt and determined that it is valid and had been calculated accurately.  Upon review of the RO's analysis, the Board similarly finds that the appellant, as a result of the lack of reporting of the annuity payments, was overpaid in the amount of $48,941.  Accordingly, the overpayment for this amount was validly created.   



B.  Waiver

In cases such as this where there is no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue, waiver of the debt is not precluded pursuant to 38 U.S.C.A. § 5302(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's right of debt recovery.  38 C.F.R. 
§ 1.965(a).  The elements for consideration are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Id.

In the instant case, the appellant was clearly at fault for creation of the overpayment by not ensuring that VA was informed of the additional income she was receiving.  There is also no indication of VA fault, as the RO proceeded to take action on adjusting the appellant's pension payments after learning of the additional income.  Additionally, at least in general terms, recovery of the debt does not defeat the purpose of the pension program as this program is simply designed to provide for maintenance of basic needs.  Consequently, as the appellant was actually receiving additional unreported income at the same time that she was receiving death pension benefits, this additional income presumably could have been used to help provide for these needs in lieu of the death pension payments.  Further, the appellant was unjustly enriched as she did receive pension payments to which she was not actually entitled given her income level.  Moreover, there is no indication that she changed her position to her detriment as a result of receipt of the VA pension benefits.  However, despite all of these factors, it is reasonably established that current collection of the debt would cause the appellant undue hardship.  In this regard, the appellant has more recently provided a reasonable accounting of her income and expenditures, which indicates that her monthly expenses are now in excess of her monthly income.  She is also is in her 80s and in need of daily assistance to help take care of her basic needs.   Thus, given her budgetary constraints and significant ongoing needs, collection of the debt would deprive her of basic necessities.  This undue hardship is significant enough to outweigh the other waiver determination elements.  Accordingly, recovery of the debt is against equity and good conscience and waiver of the $48,941.00 overpayment is warranted.   


ORDER

The overpayment of VA death pension benefits in the initial amount of $48,941.00 was properly created.

Waiver of recovery of the overpayment of VA pension benefits in the initial amount of $48,941.00 is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


